Opinion issued January 12, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00002-CV
———————————
IN RE Charles W. Bishop, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Charles W. Bishop, asks this Court to compel the trial court to rule
and act on a number of motions and other filings.[1]  
          We deny the petition for writ of mandamus.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
 




[1]
          The underlying case is Charles W. Bishop v. Bruce Robinson, Flor De
Maria Robinson, F.N.U. Robinson, and David Bolton, No. 2011-39834 in the
234th District Court of Harris County, Texas, the Honorable Reece Rondon
presiding.